         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

_____________________________________
Cristal Rodriguez                           :
11 Center St., Apt. #2                      :         Civil Action # ______________________
Peabody, MA 01960                           :
                                       And :
Ricki Gallo                                 :
11 Center St., Apt. #2                      :
Peabody, MA 01960                           :
                             Plaintiffs     :
          vs.                               :         JURY TRIAL DEMANDED
                                            :
Bienvenido Peralta Martinez a/k/a           :
Bienvenido Alexander Peralta Martinez       :
124 Perry St., Fl. 1                        :
Central Falls, RI 02863                     :
                                        And :
U-Haul International, Inc.                  :
2727 N Central Ave.                         :
Phoenix, AZ 85004                           :
                             Defendants     :

                                          COMPLAINT

                                             PARTIES


       1.      Plaintiff, Cristal Rodriguez, is a resident of the Commonwealth of Massachusetts,

residing at the address listed in the caption of this Complaint.

       2.      Plaintiff, Ricki Gallo, is a resident of the Commonwealth of Massachusetts,

residing at the address listed in the caption of this Complaint.

       3.      Upon information and belief, Defendant, Bienvenido Peralta Martinez a/k/a

Bienvenido Alexander Peralta Martinez, is a resident of the Commonwealth of Massachusetts,

residing at the address listed in the caption of this Complaint.
            Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 2 of 12




       4.       Upon information and belief, Defendant, U-Haul International, Inc., is a corporate

entity in the State of Arizona, with a business address listed in the caption of this Complaint.

                                          JURISDICTION

       5.       This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiffs, Cristal Rodriguez and Ricki Gallo, are citizens of

Massachusetts and the Defendant, Bienvenido Peralta Martinez a/k/a Bienvenido Alexander

Peralta Martinez, is a citizen of Rhode Island, and the Defendant, U-Haul International, Inc.,

upon information and belief is a corporate entity, with its principal place of business in Arizona,

and the amount in controversy in this case, exclusive of interest and costs, exceeds the sum of

$75,000.

       6.       The Court has jurisdiction over this claim against the Defendant, James D.

Soloperto, for money damages pursuant to 28 U.S.C. § 1332.



                                              FACTS

       7.       On or about June 22, 2020, at approximately 12:00 p.m., Plaintiff, Cristal

Rodriguez, was the operator of a motor vehicle, in which Plaintiff, Ricki Gallo, was a passenger,

which was traveling on William F. McClellan Hwy., in Boston, MA.

       8.       At or about the same date and time, Defendant, Bienvenido Peralta Martinez a/k/a

Bienvenido Alexander Peralta Martinez, was the operator of a motor vehicle, owned by

Defendant, U-Hal International, Inc., which was traveling at or near the aforesaid intersection

and/or the location of Plaintiffs’ vehicle.

       9.       At or about the same date and time, Defendants’ vehicle was involved in a motor

vehicle collision with Plaintiffs’ vehicle.
          Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 3 of 12




       10.      The aforesaid motor vehicle collision was caused by the Defendant negligently

and/or carelessly, operating his/her vehicle in such a manner so as to rear-end Plaintiff’s vehicle.

       11.      The aforesaid motor vehicle collision was the result of the negligence and/or

carelessness of Defendant and not the result of any action or failure to act by Plaintiffs.

       12.      As a result of the accident, Plaintiffs suffered serious, severe and permanent

bodily injuries, including to the neck, right hip and lower back, as set forth more fully below.

                               COUNT I – NEGLIGENCE
   Cristal Rodriguez v. Bienvenido Peralta Martinez a/k/a Bienvenido Alexander Peralta
                                         Martinez

       13.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:

                 a.     Rear-ending Plaintiff’s vehicle while Plaintiff was stopped at a red light;

                 b.     Operating his/her vehicle into Plaintiff’s lane of travel;

                 c.     Failing to maintain proper distance between vehicles;

                 d.     Operating his vehicle in a negligent and/or careless manner so as to rear-

                        end Plaintiff’s vehicle without regard for the rights or safety of Plaintiff or

                        others;

                 e.     Failing to have his/her vehicle under proper and adequate control;

                 f.     Operating his/her vehicle at a dangerous and excessive rate of speed under

                        the circumstances;

                 g.     Failure to keep a proper lookout;

                 h.     Failure to apply brakes earlier to stop the vehicle without rear-ending

                        Plaintiff’s vehicle;
         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 4 of 12




                i.    Being inattentive to his/her duties as an operator of a motor vehicle;

                j.    Disregarding traffic lanes, patterns, and other devices;

                k.    Driving at a dangerously high rate of speed for conditions;

                l.    Failing to remain continually alert while operating said vehicle;

                m.    Failing to perceive the highly apparent danger to others which the actions

                      and/or inactions posed;

                n.    Failing to give Plaintiff meaningful warning signs concerning the

                      impending collision;

                o.    Failing to exercise ordinary care to avoid a collision;

                p.    Failing to be highly vigilant and maintain sufficient control of said vehicle

                      and to bring it to a stop on the shortest possible notice;

                q.    Operating said vehicle with disregard for the rights of Plaintiff, even

                      though he/she was aware or should have been aware of the presence of

                      Plaintiff and the threat of harm posed to Plaintiff;

                r.    Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle

                      when he/she saw, or in the exercise of reasonable diligence, should have

                      seen, that further operation in that direction would result in a collision;

                s.    Failing to operate his/her vehicle in compliance with the applicable laws

                      and ordinances of the Commonwealth of Massachusetts pertaining to the

                      operation and control of motor vehicles;

       14.    As a direct and consequential result of the negligent and/or careless conduct of the

Defendant, described above, Plaintiff suffered various serious and permanent personal injuries
          Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 5 of 12




and/or permanent serious disfigurement and/or aggravation of pre-existing conditions including

neck, head, back, and shoulder injuries, all to Plaintiff’s great loss and detriment.

       15.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       16.      As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

        17.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, including a motor vehicle, which Plaintiff

was operating at the time of the aforesaid motor vehicle collision; including but not limited to,

storage fees and towing, all to Plaintiff’s great loss and detriment.

        18.     As a further result of Plaintiff’s injuries, he/she has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        19.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.

                              COUNT II – NEGLIGENCE
 Ricki Gallo v. Bienvenido Peralta Martinez a/k/a Bienvenido Alexander Peralta Martinez

       20.      The negligence and/or carelessness of Defendant, which was the direct and sole

cause of the aforesaid motor vehicle accident and the injuries and damages sustained by the

Plaintiff, consisted of, but is not limited to, the following:
Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 6 of 12




        a. Rear-ending the vehicle in which Plaintiff was a passenger, while

           stopped at a red light;

        b. Operating his/her vehicle into Plaintiff’s lane of travel;

        c. Failing to maintain proper distance between vehicles;

        d. Operating his vehicle in a negligent and/or careless manner so as to rear-

           end the vehicle in which Plaintiff was a passenger, without regard for the

           rights or safety of Plaintiff or others;

        e. Failing to have his/her vehicle under proper and adequate control;

        f. Operating his/her vehicle at a dangerous and excessive rate of speed

           under the circumstances;

        g. Failure to keep a proper lookout;

        h. Failure to apply brakes earlier to stop the vehicle without rear-ending the

           vehicle in which Plaintiff was a passenger;

        i. Being inattentive to his/her duties as an operator of a motor vehicle;

        j. Disregarding traffic lanes, patterns, and other devices;

        k. Driving at a dangerously high rate of speed for conditions;

        l. Failing to remain continually alert while operating said vehicle;

        m. Failing to perceive the highly apparent danger to others which the

           actions and/or inactions posed;

        n. Failing to give Plaintiff meaningful warning signs concerning the

           impending collision;

        o. Failing to exercise ordinary care to avoid a collision;
         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 7 of 12




                     p. Failing to be highly vigilant and maintain sufficient control of said

                         vehicle and to bring it to a stop on the shortest possible notice;

                     q. Operating said vehicle with disregard for the rights of Plaintiff, even

                         though he/she was aware or should have been aware of the presence of

                         Plaintiff and the threat of harm posed to Plaintiff;

                     r. Continuing to operate the vehicle in a direction towards the vehicle in

                         which Plaintiff was a passenger, when he/she saw, or in the exercise of

                         reasonable diligence, should have seen, that further operation in that

                         direction would result in a collision;

                     s. Failing to operate his/her vehicle in compliance with the applicable laws

                         and ordinances of the Commonwealth of Massachusetts pertaining to the

                         operation and control of motor vehicles;

       21.     As a direct and consequential result of the negligent and/or careless conduct of the

Defendant, described above, Plaintiff suffered various serious and permanent personal injuries

and/or permanent serious disfigurement and/or aggravation of pre-existing conditions including

neck, head, back, and shoulder injuries, all to Plaintiff’s great loss and detriment.

       22.       As a result of these injuries, all of which are permanent in nature and all of

which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

       23.      As an additional result of the carelessness and/or negligence of defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.
         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 8 of 12




        24.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to her personal property, all to Plaintiff’s great loss and detriment.

        25.     As a further result of Plaintiff’s injuries, he/she has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        26.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.

                           COUNT III – NEGLIGENT ENTRUSTMENT
                           Cristal Rodriguez v. U-Haul International, Inc.

        27.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        28.     The negligence and/or carelessness of Defendant, U-Haul International, Inc.,

which was a proximate cause of the aforesaid motor vehicle collision and the resultant injuries

and damages sustained by the Plaintiff, consists of, but is not limited to, the following:

                    a. Permitting Defendant, Bienvenido Peralta Martinez a/k/a Bienvenido

                          Alexander Peralta Martinez, to operate the motor vehicle without first

                          ascertaining whether or not he/she was capable of properly operating said

                          vehicle;

                    b. Permitting Bienvenido Peralta Martinez a/k/a Bienvenido Alexander

                          Peralta Martinez, to operate the motor vehicle when Defendant, U-Haul

                          International, Inc., knew, or in the exercise of due care and diligence,

                          should have known that Defendant, Bienvenido Peralta Martinez a/k/a
         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 9 of 12




                        Bienvenido Alexander Peralta Martinez, was capable of committing the

                        acts of negligence set forth above;

                   c. Failing to warn those persons, including the Plaintiff, that Defendant, U-

                        Haul International, Inc., knew, or in the existence of due care and

                        diligence should have known, that the Plaintiff would be exposed to

                        Bienvenido Peralta Martinez a/k/a Bienvenido Alexander Peralta

                        Martinez’s negligent operation of the motor vehicle.

       29.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries, including to the neck, right hip and lower back, all to Plaintiff’s great loss and

detriment.

       30.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       31.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       32.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, including a motor vehicle, which

Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.
         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 10 of 12




        33.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        34.     Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.

                          COUNT IV – NEGLIGENT ENTRUSTMENT
                            Ricki Gallo v. U-Haul International, Inc.

        35.     Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth

fully at length herein.

        36.     The negligence and/or carelessness of Defendant, U-Haul International, Inc.,

which was a proximate cause of the aforesaid motor vehicle collision and the resultant injuries

and damages sustained by the Plaintiff, consists of, but is not limited to, the following:

                            a. Permitting Defendant, Bienvenido Peralta Martinez a/k/a

                                Bienvenido Alexander Peralta Martinez, to operate the motor

                                vehicle without first ascertaining whether or not he/she was

                                capable of properly operating said vehicle;

                            b. Permitting Bienvenido Peralta Martinez a/k/a Bienvenido

                                Alexander Peralta Martinez, to operate the motor vehicle when

                                Defendant, U-Haul International, Inc., knew, or in the exercise of

                                due care and diligence, should have known that Defendant,

                                Bienvenido Peralta Martinez a/k/a Bienvenido Alexander Peralta

                                Martinez, was capable of committing the acts of negligence set

                                forth above;
         Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 11 of 12




                           c. Failing to warn those persons, including the Plaintiff, that

                               Defendant, U-Haul International, Inc., knew, or in the existence of

                               due care and diligence should have known, that the Plaintiff would

                               be exposed to Bienvenido Peralta Martinez a/k/a Bienvenido

                               Alexander Peralta Martinez’s negligent operation of the motor

                               vehicle.

       37.     As a direct result of the negligent and/or careless conduct of Defendant, the

Plaintiff suffered various serious and permanent personal injuries, serious impairment of bodily

function, permanent serious disfigurement, aggravation of certain injuries and/or other ills and

injuries, including to the neck, right hip and lower back, all to Plaintiff’s great loss and

detriment.

       38.     As a result of these injuries, all of which are permanent in nature and all of which

are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may

in the future suffer great anguish, sickness and agony and will continue to suffer for an indefinite

time into the future.

       39.      As an additional result of the carelessness and/or negligence of Defendant,

Plaintiff has suffered emotional injuries, along with the physical injuries suffered.

       40.     As a direct result of the negligent and/or careless conduct of the Defendant,

Plaintiff suffered damage to Plaintiff’s personal property, all to Plaintiff’s great loss and

detriment.

       41.     As a further result of Plaintiff’s injuries, Plaintiff has in the past, is presently and

may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.
          Case 1:21-cv-11079-NMG Document 1 Filed 06/30/21 Page 12 of 12




         42.   Furthermore, in addition to all the injuries and losses suffered by Plaintiff,

Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses for

which she makes a claim for payment in the present action.

                                     PRAYER FOR RELIEF

         43.   Plaintiff, therefore requests a judgment in Plaintiff’s favor and against Defendant

for compensatory damages and such other relief as this court deems just and proper.

                                               Respectfully submitted,

                                               SIMON & SIMON, P.C.
Dated:

                                               BY:______________________________
                                              Adam Holtman, Esquire
                                              BBO# 695758

                                              SIMON & SIMON, P.C.
                                              Attorneys for Plaintiff
                                              114 State Street, 4th Floor
                                              Boston, MA 02109
                                              857-233-0559
                                              adamholtman@gosimon.com
